DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/30/2020 have been received and entered. Claims 1-20 have been cancelled. Claims 21-40 are pending in the application.
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10444748 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are allowable over the prior art of record because the amendment submitted by the applicants on 12/30/2020 included terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10444748 has been reviewed and is accepted which is overcome the rejection in the record. The closest prior art, Ziarno (US 20150316926) discloses wireless engine monitoring system and associated engine wireless sensor network for collecting engine data during engine operation, engine monitoring module mounted on the aircraft engine interface to engine control unit (EEC) to record, store and transmit engine data, the receive engine data regarding to sensed engine parameter (e.g. pars 0005, 0009 and 0012). However, in combination of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 21, 32 and 40. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Ziarno (US 20150316926) discloses wireless engine monitoring system and associated engine wireless sensor network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/BRYAN BUI/               Primary Examiner, Art Unit 2865